;z




                                                                                                 FILED
                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA
                                                                                                    MAY 16 20U
                                                                                         t,ltrk, for the District of ColumbIa
                                                                                            urts
                                                                                                 u.s. District & Bankruptcy

     ANTHONY ANTONIO MARTIN,

                    Plaintiff,
            v.                                             Civil Action No. 10-1957

     D.C. JAIL, et ai.,

                    Defendants.


                                       MEMORANDUM OPINION

            The Court dismissed this action without prejudice because plaintiff did not submit a

     certified copy of his trust fund account statement, including the supporting ledger sheets, for the

     six-month period immediately proceeding the filing of his complaint, as is required under 28

     U.S.C. § 1915(a)(2). Plaintiff since has submitted the required financial information, and this

     matter is before the Court on plaintiffs "Motion [to] Keep Case Open." The Court will grant

     this motion, grant plaintiffs motion for leave to proceed in forma pauperis, and dismiss this

     action without prejudice for lack of subject matter jurisdiction.

            Plaintiff, who currently is detained at the D.C. Jail, brings this action against the

     institution, the District of Columbia Department of Corrections and Sgt. Hazel Lee. He appears

     to allege that Sgt. Lee misconstrued an inmate grievance he submitted, and now demands

     compensation of $250,000.00.

            Federal district courts have jurisdiction in civil actions arising under the Constitution,

     laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts

     have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit

     is between citizens of different states. See 28 U.S.C. § 1332(a). This complaint neither states a
federal claim nor establishes diversity of citizenship of the parties. Accordingly, the Court will

dismiss this action for lack of subject matter jurisdiction.

       An Order accompanies this Memorandum Opinion.




                                               United States District Judge